Title: Thomas Mann Randolph to Thomas Jefferson, 23 March 1819
From: Randolph, Thomas Mann
To: Jefferson, Thomas


            
              Dear Sir,
              Varina
March 23d 1819.
            
            The Bearer Mr Calverley has just brought to me the inclosed letter. I have never seen or heard of him before, myself; nor can I make any inquiry about him which could be communicated to you before he reaches Albemarle; as I shall be detained here unavoidably some days longer, waiting upon business to be done in Richmond; and in the mean time availing myself of the compulsory delay to remedy some derangement in my farm affairs here, proceeding from the ill health of the overseer during the Winter. The crop of Wheat here has a very promising appearance, notwithstanding the steady Winter Weather all the month. The Early Wheat is over ankles, in all good land; and the late kinds are uncommonly well spread on the ground, and shew a good disposition to shoot thick. There is nothing green in the pastures but wild onion and Winter Tares, and there are no blossoms but Draba Verna, and Dog violets. I have not seen yet the early Exotic Dead Nettle, which often appears by the middle of February, nor the Shepherds Purse which generally keeps pace with it. The Fish Hawk has appeared and a few Shads have been taken.
            
              I am very truly your &C.
              Th M Randolph
            
          